            Case 4:16-cv-00316-DVB Document 116 Filed 11/02/18 Page 1 of 3



Blake S. Atkin ISB# 6903
Atkin Law Offices, P.C.
7579 North Westside Highway
Clifton, Idaho 83228
Telephone: (801) 533-0300
Facsimile: (801) 533-0380
Email: blake@atkinlawoffices.net

Attorney for Plaintiff/Counterdefendants


                                      UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF IDAHO

 YELLOWSTONE POKY, LLC, an Idaho
 Limited Liability Company,

                   Plaintiff,

 vs.

 FIRST POCATELLO ASSOCIATES, L.P.,
                                                                   MOTION FOR RECONSIDERATION
                           Defendants.
                                                                         OF THIS COURT’S
                                                                        FEBRUARY 27, 2018
 FIRST POCATELLO ASSOCIATES, L.P.,                                  MEMORANDUM DECISION AND
                                                                             ORDER
                   Counterclaimant,
                                                                      Case No. 4:16-cv-00316-DCN
 vs.

 YELLOWSTONE POKY, LLC,
 FEATHERSTONE HOLDINGS, INC., and
 ROGER FEATHERSTON,

                 Counterdefendants.




1 | Motion for Reconsideration of this Court’s February 27, 2018
    Memorandum Decision and Order
            Case 4:16-cv-00316-DVB Document 116 Filed 11/02/18 Page 2 of 3



          Plaintiff, pursuant to Rule 54(b), Federal Rules of Civil Procedure, respectfully moves

the Court to reconsider and modify its February 27, 2018 Memorandum Decision and Order on

the ground of newly discovered evidence, discovered on October 30, 2018, just three days ago.

This motion is supported by a memorandum filed in support hereof and the deposition of Earl T.

Swift dated October 30, 2018.


                     Dated this 2nd day of November, 2018.
                                                                   Atkin Law Offices, P.C.
                                                                   Blake S. Atkin


                                                                   ____________________________________
                                                                   Attorneys for the Plaintiff/Counterdefendants




2 | Motion for Reconsideration of this Court’s February 27, 2018
    Memorandum Decision and Order
            Case 4:16-cv-00316-DVB Document 116 Filed 11/02/18 Page 3 of 3



                                              CERTIFICATE OF SERVICE

          I hereby certify that on November 2, 2018, I served the foregoing MOTION FOR

RECONSIDERATION OF THIS COURT’S FEBRUARY 27, 2018 MEMORANDUM

DECISION AND ORDER on the following party via e-mail:


Howard D. Burnett
Hawley Troxell Ennis & Hawley
412 W. Center St., Suite 2000
P.O. Box 100
Pocatello, ID 83204
Email: hburnett@hawleytroxell.com
Phone: (208) 233-0845
Fax: (208) 233-1304




                                                                   Jennifer Mariscal




3 | Motion for Reconsideration of this Court’s February 27, 2018
    Memorandum Decision and Order
